Citation Nr: 1741614	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-12 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction currently rests with the Waco, Texas RO.  

The December 2009 rating decision denied service connection for bilateral hearing loss, tinnitus, hypertension, and an unspecified skin condition.  The September 2013 rating decision denied service connection for coronary artery disease and peripheral neuropathy of the bilateral lower extremities.

During the course of the appeal, in an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for ischemic heart disease with congestive heart failure and atherosclerotic cardiovascular disease status post placement of six stents, and assigned a 100 percent rating, effective August 10, 2016.  As such is a full grant of the benefits sought on appeal with respect to the Veteran's claim, the service connection matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

However, in a May 2017 statement, the Veteran's representative asked the RO to consider granting an earlier effective date for service connection for the heart disease.  The RO had previously sent the Veteran and his representative notice of his appeal rights and told him to complete the enclosed form for submitting a notice of disagreement if he disagreed with the rating decision.  See 38 C.F.R. § 20.201(a) (2016).  Neither the Veteran nor his representative has submitted a notice of disagreement on the form provided.

In December 2016, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of service connection for peripheral neuropathy of the bilateral lower extremities and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has competently and credibly reported that his bilateral hearing loss had its onset during service and has been recurrent since.

2. The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since.

3.  The Veteran has current hypertension associated with herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2016).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303 (a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that his bilateral hearing loss is the result of in-service exposure to constant helicopter noise.  He credibly testified before the Board in December 2016 that his hearing loss began upon returning from service and has been continuous since.  At a November 2014 VA audiology consultation, he reported in-service noise exposure to include gunfire, aircraft, engines, and generators, and noted that he did not use hearing protection.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first criteria of service connection is met as upon VA examination in November 2012, hearing loss was diagnosed and the findings in both ears met VA definition of impaired hearing upon audiometric testing.  The Veteran has credibly testified as to noise exposure in service, as discussed above; accordingly the first two criteria for service connection are established.  While one VA opinion has been offered as to a possible nexus between the Veteran's current hearing loss and events incurred in service, the Board finds it to be inadequate because the examiner based her opinion on the Veteran showing normal hearing loss upon separation and failed to consider the Veteran's lay statements as to incurrence or continuity.  Where symptoms are capable of lay observation, a lay witness is competent to testify to ... continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Here, the Board finds that service connection for bilateral hearing loss is warranted based upon the Veteran's testimony of continuous symptoms of hearing loss since service.

Tinnitus

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is also warranted.

The Veteran claims that he has tinnitus as a result of in-service noise exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d).

The Veteran, as a layperson, is competent to report current tinnitus; its incurrence in service and a connection between events in service and the current disability.  Charles.  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  
67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the nature of the disability at issue, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Nonetheless, a diagnosis of tinnitus was confirmed at a November 2012 VA examination.

As to the question of whether there exists a nexus between current tinnitus and service, at his December 2016 Board hearing, the Veteran reported that he first experienced symptoms of ringing in his ears immediately upon returning home from service.  See Board Hearing Tr. at 4.  In addition, at his November 2012 VA examination, he reported to the examiner that the tinnitus began while he was in Vietnam, and had persisted ever since.  

On review of the entire evidentiary record, the Board finds no reason to question the veracity of the Veteran's assertions of an in-service onset of tinnitus.  Moreover, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  In this regard, the Board notes that the Veteran has provided lay statements as to the onset of his tinnitus.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus from service to the present. 

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus in service and that it has been recurrent to the present.  The Veteran's statements, when viewed in relation to his significant noise exposure in service, as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish that the Veteran's tinnitus had its onset during service.

Hypertension

The Veteran asserts that his hypertension is due to exposure to herbicides, or, in the alternative, that his hypertension is secondary to his service-connected heart disease.  See, August 2009 and October 2012 Claims.

Service treatment records are negative for complaints, findings, or diagnoses related to hypertension.  Post-service treatment records reveal that the Veteran has a current diagnosis of hypertension and consistently takes medication for treatment.  

The Veteran has not been afforded a VA examination with respect to his claim for service connection for hypertension.  He is, however, presumed to have been exposed to herbicides as a result of his service in Vietnam.  38 U.S.C.A. § 1116 (f).  Service connection is presumed for listed diseases becoming manifest in veterans exposed to herbicides in Vietnam.  38 U.S.C.A. § 1116(a).  In addition, whenever the Secretary determines on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. §1116 (b)(1).

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).

The Secretary has not made a formal determination that there is a positive association between hypertension and herbicide exposure; however, a study requested by former Secretary Edward Shinseki, has recently found that there is a positive association.  Cypel YS, Kress AM, Eber SM, Schneiderman AI, Davey VJ; Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans J Occup Environ Med. (2016 Nov; 58 (11):1127-1136); available at: www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

The evidence is in relative equipoise.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the current hypertension is a result of his exposure to herbicides in Vietnam.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hypertension is granted.


REMAND

As the Veteran served in Vietnam during the requisite time period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  
  

Peripheral Neuropathy of the Lower Extremities

Early-onset peripheral neuropathy is among the list of diseases that VA has conceded is caused by Agent Orange exposure.  However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

The Veteran's claims file contains an August 2014 Agent Orange peripheral neuropathy review checklist, which indicates that there was no objective or lay evidence in the claims folder suggesting that peripheral neuropathy manifested within a year of last exposure or prior to May 8, 1976, whichever is earliest.  The current regulation does not specify a required date for the beginning of early onset peripheral neuropathy to be presumptively service connected.  The Veteran provided testimony at his December 2016 Board hearing, where he stated that symptoms of neuropathy may have only started ten years prior, though he said he could not remember and that he was not sure when they started.  He described symptoms to include burning and tingling.

The Veteran has not been afforded a VA examination in connection with his claim for service connection for lower extremity peripheral neuropathy.  Consequently, the Board finds that a remand is warranted for a VA examination as to the nature and etiology of the Veteran's peripheral neuropathy and to address the multiple theories of entitlement that may be available.

Skin Condition

In a February 2013 statement, the Veteran asserted that he has rashes that he believes are due to Agent Orange exposure, and that cause him severe pain and discomfort.  He has specifically contended that his feet and his groin area are affected by his skin condition, and that he constantly has to soak his feet in ice water to relieve his pain.  He has stated to VA treatment providers that he believes his current skin conditions are a result of his exposure to Agent Orange.  He is prescribed creams for treatment.

At his December 2016 Board hearing the Veteran described blistering, itching, and burning of his feet.  He stated that he noticed skin conditions while he was in Vietnam.  He has not been afforded a VA examination in connection with claim for service connection for a skin condition.  Consequently, given his current skin conditions, his assertions that his skin conditions started in service, and contentions that they have continued since, the Board finds that a remand for an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, submit, or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal, to include VA treatment records dated from October 2016 to the present.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran has peripheral neuropathy related to service.  The examiner should review the claims file.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current peripheral neuropathy that was caused or aggravated by active service, to include herbicide exposure.

The examiner should opine whether the Veteran has early onset peripheral neuropathy.

The examiner should note that the Veteran is competent to report the onset and history of his symptoms and that medical records are not required to confirm his reports.

The examiner should provide reasons for all opinions.  If any requested opinions cannot be made without resort to mere speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

3.  Schedule the Veteran for a VA skin examination.  The examiner should review the claims folder.  The examiner should note each skin condition that has been present at any time since 2009, even if not shown on the current examination (these constitute current disabilities for VA purposes); and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability was caused or aggravated by an event in active service, to include his presumed exposure to Agent Orange during service.  

The examiner should note that the Veteran is competent to report the onset and history of his symptoms and that medical records are not required to confirm his reports.

A complete rationale should be provided for all opinions provided.  If any of the requested opinions cannot be made without resort to mere speculation, the reviewer should provide a clear explanation as to why this is so.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


